 Escapade Fashions, Inc. and District 65, DistributiveWorkers of America, Petitioner. Case 22 RC 7311September 26, 1978DEICISION AND DIRECTIONBY CIHAIRNMAN FANNIN,( ANI) Mi1MBE RS JI NKINSANI) Mt RPIHYPursuant to a Stipulation for Certification UponConsent Election, a secret-ballot election was con-ducted on January 18, 1978. At the conclusion of' theelection, the parties' were furnished a tally of ballotswhich showed that, of approximately 22 eligible vot-ers, 22 cast ballots. of which 6 were for Petitioner, 4were for Intervenor, and 13 were challenged.2Thechallenged ballots were sufficient in number to affectthe election's results. On January 26, 1978, Petitionerfiled timely objections to the election.On March 22, 1978. the Regional Director issuedand duly served upon the parties his Report on Ob-jections and Challenged Ballots.' On April 6, 1978.Petitioner filed timely exceptions to the Regional Di-rector's recommendation that the challenges to the'Office and Professional Employees International Union, Local 413,AFL IO. (CLC (, hereafter called the Intervenor, was permitted to intersenein this proceeding on the basis of its recently expired collective-h:barginingagreement with the Employer covering certain of the employees in the stipu-lated unit.2 The hallot of Sonia L ee, one of eight office clerical emploees specificall)excluded from the unit and challenged hb the Board agent, was mistakenlyplaced directly into the ballot box without first being placed in the chal-lenged ballot envelope Her ballot. thereftore. is reflected in the tails as avalid vote for Petitioner or Intervenor.3 Regarding Petitioner's objections, the Regional Director recommendedthat the portion (oi Objection 2 alleging unlawful employer interrogation besustained In accordance with this recommendalion. the Regional Directolrfurther recommended that the election he set aside if the resvised talls showsthat the Intervenor receives a mnajorit s tf votes castFS('APAI)I: FASIIIONSballots of Gilda Marino, Lydia Perez. and Ana Sal-gado be overruled.Pursuant to the provisions of Section 3(b) of theNational !abor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in connection with this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase including the Regional Director's report and Pe-titioner's exceptions and brief and hereby adopts theRegional Director's findings4and recommendatio)ns.DIRECTIONThe Regional Director is hereby directed to openand count the ballots cast by Leon Daniel, Lydia Pe-rez. Ana Salgado, and Gilda Marino and to issue arevised tally of ballots. If the results show either thatSonia lI e's ballot is determinativesor that the Inter-venor receives a majority of the votes cast, it is herebydirected that the election be set aside. If, however,Sonia Lee's ballot is not determinative and Petitionerreceives a majority of the votes cast, the RegionalDirector is hereby directed to issue a certification ofrepresentative.4 Contrary to the Regional l)lrector, Member Murphs would sustain thechallenge to the ballot of Gilda Marino in accordance with the parties' stipu-lation that Marino "is a casual employee. and does not share a community ofinterest and is, therefore, ineligible to vote in the election." Inasmuch as thestipulation iof the parties evinces an unequivocal intent to exclude Marinofrom the unit and does not on its lace contravene any statutorN proscriptionor established Board polic., Member Murphy concludes that the RegionalDirector acted improperly in rejecting the stipulation and overruling thechallenge to Marino's ballot. See The Tribune Complt,., 190 NLRB 398(171): A4pple 7Tree Che-roh,'. Inc, 237 Nl.RB No 103 (1978)' As Sonia Lee "was an ineligible voter the election will be set aside if onesoie is determinatlie See 7'ht'rno-, Products (Corororiot, 209 NI RB 1149,1 150 ( 1974)238 Nl.RB N.o 68387